---- · ..   -


                SHERIFFS: MOTOR VEIIlCLES: County Board has authority to specify color of Sheriff's
                squad cars. �tinn. Stat.§§ 169.98 subd. 1 (a); 375.18 subd. 2; 387.29 subd. 2.

                                                                                                       390a-14'


                                                         June 9, 1999



                Ross E. Arneson
                Blue Earth County Attorney
                Government Center
                410 South Fifth Street
                P.O. Box 3129
                Mankato, MN 56002-3129

                Dear Mr..Arneson:

                       In your letter to Attorney General Mike Hatch you submit the followjng:

                                                           FACTS

                               The Blue Earth Co'Wlty Board of Commissioners (hereinafter "county
                       board") has informed the County Sheriff (hereinafter "sheriff') tha1 it wants the
                       sheriff to order white squad cars. The sheriff wants to order bro'\VD. squad cars.
                       The sheriff has threatened to appeal his budget under Minnesota Statutes
                       section 38i.20 unless he can order brown squad cars.

                       You ask the following:

                                                         QlJESTION
                              Vlho has the authority to specify the color of the county squad cars, the
                       county board or the sheriff?

                                                          OPINION
                       Minnesota Statutes § 169.98. subd. l(c) (1998) requires that the motor vehicles of the
                county sheriff's office be predominantly brown or white. but does not specif}' who has the
                authority to choose the color. In our opinion the county board has tile authority to specify the
                color of the coun,;y squad cars.
Ross E. Anderson
June 9, 1999
Page2


       Each county board in the State of Minnesota has the general power to manage the county
property, fimds, and business L1n1ess it is otherwise provided for . .Minn. Stat. § 375.18, subd. 2
( 199 8). This authority generally extends to making determinations concerning the facilities and
equipment to be acquired for use by county officials. See e.g., Curtis v. Lincoln County, 161
N.W. 210 (Minn. 1917) (county board's duty to provide a jail includes the duty to determine its
construction and equipment); Op. Atty. Gen. i85, September 1, 1950 (decision whether to
furnish radio broadcast equipment).
        On the specific subject of motor vehicles, Minn. Stat. § 387.29, subd. 2 (1998) provides
that "the board of county commissioners . . . may furnish to the sheriff of the county such
necessary ll:I.Otor vehicles and supplies therefor as are needed to carry out the duties of office.''
This language has been interpreted as recognizing broad discretion in the county board in the
matter of deciding what "vehicles and supplies" will be furnished to the sheriff See Op. Atty.
Gen. 390a-1 l. Dec. 5, 1966. This broad discretion would seem to include autho:rity to choose the
color of the motor vehicles. TI1at authority .c:1ay be di�l'l1.lished from Minn. Stat. § 387.03
(1998) which states that the sheriff can purchase boats and other equipment when authorized by
the county board. 1bat statute appears to give foe sheriff the authority lo decide which boats and
"other equipment" to purchase, including the color, �u.t requires the sheriff to obtain approval
from the county board.
        We were unable to find a .Minnesota statute that provides that anyone other than the
county board has the authority to decide the color of the county squad cars. There is language in
 section 387.29, subd. 2, however, that suggests that the county board might be expected to grant
 some deference to the views of the sheriff when deciding the particulars of the squad cars. The
 statute gives the county board authority to flllllish the sheriff with ''necessary motor vehicles ...
 as are needed to carry out the duties of office." We would assume that the sheriff would have
 valuable input on what type of motor vehicles are needed to carry out his duties.
Ross E. Anderson
June 9, 1999
Page 3



         In summary, it js our opinion that the coW1ty board has the ultimate 1egal authority to
decide the color of the sheriffs squad cars, but should take into accowit the views of the sheriff

when making this decision.

                                             Very truly yours,

                                             MIKE HATCH
                                             Attorney General



                                             TIIERESA METh'HOLZ ORAY
                                             Assistant Attorney General